In this case the appellee, Graves, sued the appellant in the county court of Anderson county to recover actual damages in the sum of $500, and had judgment for the full amount sued for.
Appellant has filed a motion, praying this court to reverse the judgment and dismiss this cause, based on the ground that the trial court was without jurisdiction to hear and determine the same, and that this court acquired no jurisdiction by the appeal other than to reverse the judgment and dismiss the cause.
It is appellant's contention in the motion that it affirmatively appears from the allegations in appellee's petition that the amount of damages he was entitled to recover, if any at all, was less than was required to give jurisdiction to the county court to hear and determine the cause, and we have concluded that this contention is correct.
It appears from the facts stated in appellee's petition that $460.07 of the amount of damages sued for by him was not recoverable under the law of this state, and this left his petition showing that, at the most, he could recover only about $39.93, and that amount was below the jurisdiction of the trial court. Such facts appearing from the appellee's petition itself, the trial court under our practice ought to have sustained the general demurrer and dismissed the case, and the proper order for this court to make is to reverse the trial court's judgment and dismiss the cause, which is accordingly done. Western Union Telegraph Co. v. Arnold, 97 Tex. 365, 77 S.W. 249, 79 S.W. 8; Martin *Page 703 
v. Goodman (Tex.Civ.App.) 187 S.W. 689; Carswell  Co. v. Habberzettle,99 Tex. 5, 86 S.W. 738, 122 Am. St. Rep. 597.
Judgment reversed, and cause dismissed.